DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1/06/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 10-12, with respect to claim 15 has been full considered and is persuasive.  The rejection of the claim is withdrawn.  Applicant’s amendment to the Drawings and Specification have overcome each and every objection set forth in the non-Final Office Action previously mailed on 10/06/2020.

Election/Restrictions
Claims 15 and 17 allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 7/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claims 1 and 10, directed to an additive manufacturing system and controller are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and 15 are allowable for requiring:
“…said at least one consolidation device … to transfer a portion of said molten volume of transfer material within said first region from said first region to said second region 
by repetitively directing an energy beam from said first region to said second region along a laser melting track to repetitively re-melt said portion of said molten volume of transfer material along said laser melting track.”
Meaning the molten material is moved from one region on the build platform to another by repeatedly guiding the energy beam of the consolidation device between the regions to re-melt the molten material.

The closest prior art of record, Haake (US 2013/0105447 A1), discloses a system for processing a base material (Figures 1B, 11) comprising: depositing a plurality of particles onto a build platform (paragraph 0030; the material feed conveys a deposit material to the surface of a base material or work piece); distributing the plurality of particles to form a build layer;-24- 323386operating a consolidation device (Figure 1B, paragraph 0031; sensor and primary and secondary lasers) to melt a portion of the plurality of particles to form a molten volume of transfer material (paragraph 0050, the laser melts the deposit material); and operating the consolidation device to transfer a portion of the molten volume of transfer material from the first region to the second region (Figures 8-9, paragraphs 0043-0044; molten material is pulled over or to an edge by the laser).  However, Haake neither teaches nor suggests the use of the consolidation device to repetitively direct an energy beam from one region to another to transfer molten material therein between the said regions to form the component.  In fact, the system of Haake discloses the secondary beam is selectively directed to a position within the source of the primary beam mere to shape an edge of the weld puddle; therein to decrease the overlap distance between adjacent weld puddles (paragraphs 0038-0049).
Applicant further argues, Haaeke fails to disclose the use of said system and corresponding method to fabricate a component (see Page 11); Examiner agrees, Haake is 
Another prior art, Ladewig (US 2019/0232371 A1) is referenced for disclosing a method of forming a component (Figure 4) comprising depositing and distributing a plurality of particles onto a build platform (paragraph 0031; powder feed 14 deposits at least one powder layer onto a buildup of a build platform) and operating a consolidation device (radiation source 18 in Figure 4) to form a solid, consolidated portion of a component (paragraph 0032; energy beam solidifies the material layer-by-layer).  Ladewig further discloses operating the consolidation device to repetitively melt a portion of the component (paragraphs 0036-0038; solidified layer is evaluated for defects…the site in question is re-melted again by the radiation source).  However, Ladewig does not disclose repetitively directing the energy beam between two regions of the portion to form the component.  In fact, similar to Haake above, the consolidation device and laser are utilized merely to repair defects on the components in situ 
Another prior art, Forsdike (US 2015/0283642 A), is referenced for disclosing operating a consolidation device to transfer a molten material from one region to another (Figures 7A-7B) using an electron beam.  The beam to is rapidly traversed across a surface of a component (12) forming a molten material (244) and the molten material is forced move by forming a surface tension gradient set up by thermal gradients of the beam (paragraph 0058).  However, similar to Haake and Ladewig above, Forsdike is directed to in situ processing of a component and not to forming a component on a build platform without the need to recoat the component with layer of particulate material (paragraph 0002 of the instant Specification).  While it is entirely conceivable to apply the teachings of Forsdike to the prior art above, the broadest reasonable interpretation does not mean the broadest possible interpretation.  As Forsdike is directed to moving molten material to bond components together via welding (paragraph 0002), one of ordinary skill would not look to Forsdike to address the deficiencies of the art discussed above.  As discussed in the current application, repetitively directing an energy beam from one region to another) allows forming a component on a build platform without the need to recoat the component with layer of particulate material (paragraph 0002 of the instant Specification).
Claims 2-9, 11-14 and 17-20 are allowable at least for depending on claims 1, 10 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/08/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748